* Case 1:19-cv-00035-JPH-DML Document 1 Filed 01/04/19 Page 1 of 17 PagelD #: 1

IN THE UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF INDIANA F ..
INDIANAPOLIS DIVISION f Le D
REXEL USA, INC d/b/a GEXPRO, ) JAN 4
) ey yom ? Q ts
Plaintiff, wi, S Clee vig
lANAp AS
v. ) Case No. AR OL Ig INGIoE
) UIANA
RICHARD BRAGG and ) oo E
2 219-cv- 008 591 -DML
CITY ELECTRIC SUPPLY COMPANY,
Defendant.
COMPLAINT FOR

PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AND DAMAGES
Plaintiff Rexel USA, Inc. d/b/a Gexpro (“Gexpro”) hereby files its Complaint against
Defendants Richard Bragg (“Bragg”) and City Electric Supply Company (“City Electric”) and
asserts causes of action for (1) breach of employee’s duty of loyalty; (2) violation of the Federal
Computer Fraud and Abuse Act; (3) conversion; (4) violation of the U.S. Defend Trade Secrets
Act; (5) violation of Indiana’s Uniform Trade Secrets Act; (6) breach of contract; and (7) tortious
interference with contract and business relations. Gexpro seeks damages and injunctive relief to
stop and prevent Defendants’ unfair competition, use and disclosure of Gexpro’s confidential
information, and further solicitation of its customers.
SUMMARY OF THE CASE
1. Defendant Bragg was an outside sales representative for Gexpro until his abrupt
departure on October 11, 2018. However, before he left Gexpro, aided by Gexpro competitor

City Electric Supply Company, he violated his duty of loyalty to his employer by soliciting his

1

 
Case 1:19-cv-00035-JPH-DML Document1 Filed 01/04/19 Page 2 of 17 PageID #: 2

employer’s customers to leave with him. In addition to this wrongful conduct, on information
and belief, Bragg took Gexpro’s proprietary and confidential information from a Gexpro-owned
cell phone and laptop. Bragg then destroyed Gexpro’s copy of this proprietary and confidential
information by deleting such information from the devices. With this competitive disadvantaged
now established, Bragg continued to solicit Gexpro’s customers.

2. Gexpro brings this action for injunctive relief to stop Bragg and City Electric
from wrongfully using and disclosing Gexpro’s confidential information and stealing its
customers. Gexpro also seeks damages resulting from Defendants’ unlawful conduct. Due to
Defendants’ conspiracy, all Defendants are jointly and severally liable.

THE PARTIES

3. Rexel USA, Inc. d/b/a Gexpro (“Gexpro”) is a corporation organized under the
laws of the state of Delaware, is authorized to transact business within the state of Indiana, and
has its principal place of business in Dallas, Texas.

4, City Electric Supply Company (“City Electric”) is a corporation organized
under the laws of the state of Florida, is authorized to transact business within the state of
Indiana, and which has its principal place of business in Dallas, Texas.

5. Richard Bragg is a citizen of the state of Indiana, domiciled at 14692 E. State

Road 28, Tipton, Tipton County, Indiana 46072-8894.

JURISDICTION AND VENUE
6. This Court has jurisdiction over this action under 28 U.S.C. § 1331.
7. This Court further has jurisdiction over this action under 28 U.S.C. § 1332

because there is complete diversity of citizenship and Gexpro’s losses as a result of Defendants’

unlawful actions, while impossible to calculate with precision, exceed $75,000.

 
Case 1:19-cv-00035-JPH-DML Document1 Filed 01/04/19 Page 3 of 17 PagelD #: 3

8. Venue is proper in this judicial district under 28 U.S.C. § 1391(b)(2) because
a substantial part of the events or omissions giving rise to these claims occurred in this judicial
district.

BACKGROUND AND COMMON ALLEGATIONS

9. Gexpro is a distributor of electrical parts and components for construction,
industrial, and energy solutions markets.

10. Gexpro supplies a wide range of electrical supplies and productivity solutions
for electricians, contractors, and industrial plants.

11. Gexpro carries such products as lighting components, motors, circuit breakers,

and tools as well as electrical wiring, conduit, automation solutions, and solar panels, among

other products.

12. Gexpro has eighty warehouse storefronts in the United States, including four
in the state of Indiana.

13. On or about October 13, 2014, Bragg started working at Gexpro as an outside

sales representative. In addition to selling products to existing customers, Bragg was tasked with
identifying and developing prospective customers.
14. During his employment with Gexpro, Bragg acquired confidential and
proprietary information from Gexpro, including, but not limited to cost, pricing, sales, and profit
“margin information; customer and prospect lists and preferences; and special pricing
information for particular customers and prospects.
15. Bragg was heavily involved in many aspects of Gexpro’s interaction with its
customers. Through that frequent and regular contact with Gexpro’s customers, Bragg

developed relationships with the key personnel and decision-makers at those customer locations.

 
Case 1:19-cv-00035-JPH-DML Document1 Filed 01/04/19 Page 4 of 17 PagelD #: 4

16. Gexpro issued Bragg a Gexpro-owned cell phone and laptop for use for company
business.

17. Because of Bragg’s access to Gexpro’s confidential information and close
contact with its customers and prospects, Gexpro protected its interests by requiring Bragg to
agree to certain restrictions on his post-employment activities, including restrictions on the use
of its Confidential Information, and on competing with and soliciting its customers.

18. On October 6, 2014, Bragg entered into an "Employee Confidentiality and
Nonsolicitation Agreement" with Gexpro (“the Agreement”), which is attached as Exhibit A.

19. Inthe Agreement, Bragg agreed (i) to use Confidential Information only for the
purposes of providing services to the Company; (ii) not to disclose to any third party
Confidential Information without the Company’s prior written approval; and (iii) not to allow
any third party access to Confidential Information.

20. Bragg explicitly agreed that these obligations “shall survive any termination of

my employment whether voluntary or involuntary.”
21. Inthe Agreement, he also agreed not to solicit Gexpro’s customers for one year:

I agree that during my employment with the Company and during a period of one
year following the termination of my employment with the Company for any reason
that I will not, on behalf of myself or any employer, call upon, contact or solicit,
directly or indirectly, any customer, including any actively sought prospective
customer, of the Company (i) with whom I had material contact while employed by
the Company or any of its Affiliates, (ii) whose contacts with the Company were
supervised by me or (iii) about whom I acquired Confidential Information during
my last twelve months of employment with the Company, for the purpose of
providing products or services that are competitive with those offered by the
Company. I also agree not to solicit or divert, or attempt to solicit or divert, either
directly or indirectly, any business of the Company to any competitor. I agree and
represent that the enforcement of the restrictions contained in this paragraph are
reasonable and not unduly burdensome to me. I also agree that the restrictions
contained in this paragraph are necessary and appropriate as a means to avoid the
inevitable disclosure of Confidential Information should I provide products or
services that are competitive with those offered by the Company.

 

 
Case 1:19-cv-00035-JPH-DML Document1 Filed 01/04/19 Page 5 of 17 PagelD #: 5

22. During the course of his employment, Bragg stored Gexpro proprietary and
confidential information, including but not limited to customer and prospective customer
information, on the Gexpro-owned cell phone and laptop.

23. Weeks before Bragg’s abrupt departure, he solicited Gexpro customers and
prospective customers with whom he had contact, whose contacts with Gexpro he supervised
and about whom he acquired confidential information over his last twelve months with Gexpro
to join him at City Electric.

24. In addition, City Electric, on behalf of Bragg, and prior to Bragg’s resignation,
expressly solicited Gexpro’s customers with whom Bragg had contact, whose contacts with
Gexpro he supervised and about whom he acquired confidential information over his last twelve
months with Gexpro to transfer their business to City Electric.

25. City Electric began telling the above customers, before Bragg had even tendered
his resignation to Gexpro, that Bragg would continue servicing their accounts for City Electric
once he joined the Company.

26. On October 11, 2018, Bragg resigned his position at Gexpro.

27. Upon leaving Gexpro, Bragg joined Gexpro’s direct competitor — City Electric —
in a substantially similar role to that he had held with Gexpro.

28. Before and after leaving Gexpro, Bragg has solicited Gexpro’s customers, in
direct violation of the Agreement and common and statutory law.

29. Bragg copied or transferred Gexpro’s proprietary and confidential information

from the Gexpro-owned cell phone and laptop.

30. Bragg retained a copy of this proprietary and confidential information.

 
Case 1:19-cv-00035-JPH-DML Document1 Filed 01/04/19 Page 6 of 17 PagelD #: 6

31. Bragg deleted confidential, proprietary information from his Gexpro cell phone
and laptop.

32. Bragg returned his Gexpro-owned cell phone and laptop.

33. Bragg’s act of wiping or causing to be wiped the Gexpro-owned cell phone and
laptop was not authorized.

34. The act of wiping these devices far exceeded any authority, right, or license
Bragg had with respect to these devices.

35. Bragg destroyed Gexpro proprietary and confidential information contained on
these devices.

36. Bragg has used Gexpro’s proprietary and confidential information in his role at
City Electric.

37. City Electric is aware of Bragg’s use of Gexpro’s proprietary and confidential
information and has encouraged Bragg’s use of Gexpro’s proprietary and confidential
information.

38. Since on or after October 11, 2018, Bragg has telephoned and visited Gexpro’s
customers to further solicit them to join him at City Electric.

39. Upon learning of Bragg’s position with its competitor, on October 12, 2018,
counsel for Gexpro sent correspondence to Bragg and City Electric expressly informing them
that Bragg had restrictive covenants barring him from soliciting Gexpro’s customers, attaching
the Agreement, and demanding City Electric cease and desist from aiding and abetting Bragg in
violating the Agreement, or risk legal action.

40. Neither Bragg nor City Electric responded to this first letter.

 
Case 1:19-cv-00035-JPH-DML Document1 Filed 01/04/19 Page 7 of 17 PagelD #: 7

41. Receiving no response, on October 17, 2018, counsel for Gexpro, again, sent
correspondence to Bragg and City Electric expressly informing them that Bragg had restrictive
covenants barring him from soliciting Gexpro’s customers.

42. The October 17, 2018, letter further disclosed that Gexpro had learned that
Bragg had, in fact, violated the Agreement on behalf of and for the benefit of City Electric.

43. The letter sought assurance from Bragg that he would cease and desist this
conduct and bring his actions in conformity with the Agreement.

44. Neither Bragg nor City Electric responded to this second letter.

45. On November 16, 2018, counsel for Gexpro, yet again, sent correspondence to
Bragg and City Electric further outlining his offending conduct.

46. The November 16, 2018 letter, again, sought assurance from Bragg that he
would cease and desist his offending conduct.

47. This letter further outlined the legal claims and liability that both Bragg and
City Electric were exposing themselves to under their current course of conduct.

48. This letter, too, sought assurances from Bragg and City Electric that they would
cease and desist their offending conduct.

49. Neither Bragg nor City Electric responded to this third letter.

50. Bragg’s access to, knowledge of, and use of Gexpro’s proprietary and/or
confidential information it developed and created has allowed Bragg and City Electric to
directly compete with Gexpro and solicit and steal business from Gexpro by servicing and
soliciting the same customers that Bragg solicited and serviced on behalf of Gexpro. Among
other things, Bragg had access to and knowledge of Gexpro’s customer-specific cost, pricing,

and profit margin information and other specific terms and data, which allowed City Electric to

 

 
Case 1:19-cv-00035-JPH-DML Document1 Filed 01/04/19 Page 8 of 17 PagelD #: 8

undercut the pricing and other terms Gexpro offered in an effort to induce Gexpro’s customers

to move their business to City Electric.

COUNT I
Breach of Duty of Loyalty
51, Gexpro realleges the allegations in the preceding paragraphs.
52. In Indiana, employees owe their employers a fiduciary duty of loyalty.

Kopka, Landau & Pinkus v. Hansen, 874 N.E.2d 1065, 1070 (Ind. Ct. App. 2007).
53. “An employee who plans to leave his current job and go into competition
with his current employer must . . . refrain from actively and directly competing with his

employer for customers . . . and must continue to exert his best efforts on behalf of his

employer.” Id.

54. Bragg’s actions, as described above, have breached this duty.
55. Bragg’s breach of his fiduciary duty has harmed Gexpro.
56. As a direct and proximate result of Bragg’s conduct, Gexpro sustained and

will continue to sustain actual and/or consequential damages in an amount to be determined at

trial.

COUNT II
Violation of Federal Computer Fraud and Abuse Act
(18 U.S.C. § 1030(a)(4))
57.  Gexpro realleges the allegations in the preceding paragraphs.
58. | The Computer Fraud and Abuse Act, 18 U.S.C. § 1030 et seq., permits any person

who suffers damage or loss by reason of the criminal activity prohibited by this federal criminal

statute to bring a civil action for compensatory damages and injunctive relief.
Case 1:19-cv-00035-JPH-DML Document1 Filed 01/04/19 Page 9 of 17 PagelD #: 9

59. From approximately August through October 2018, Bragg, knowingly and with
intent to defraud, accessed a protected computer and cellular smart phone without authorization,
or exceeding authorization, to wit, accessing a computer and cellular smart phone owned by
Gexpro, and by means of such conduct furthered the intended fraud and obtained things of value,
to wit, the misappropriation of Gexpro’s proprietary and confidential information belonging to
Gexpro.

60. Asa result of the acts alleged herein, Gexpro has been injured in an amount to be
determined at trial. Gexpro also seeks injunctive relief to protect its proprietary and confidential
information, its goodwill, and other legitimate business interest.

COUNT Il
Violation of Federal Computer Fraud and Abuse Act
(18 U.S.C. § 1030(a)(5))

61.  Gexpro realleges the allegations in the preceding paragraphs.

62.  Inor about August through October 2018, Bragg, on behalf of the defendant City
Electric, knowingly and intentionally accessed a protected computer and cellular smart phone
without authorization, and as a result of such conduct, caused damage without authorization to a
protected computer and cellular smart phone, to wit, deleted data files, including customer contact
information, from a Gexpro computer and cellular smart phone in violation of federal criminal
law, 18 U.S.C. § 1030(a)(5)(A).

63. Bragg intended to damage the computer and cellular smart phone data; in the

alternative, he acted recklessly in causing such damage.

64. Asa result of the acts alleged herein, Gexpro has been injured in an amount to be
determined at trial. Gexpro also seeks injunctive relief to protect its proprietary and confidential

information, its goodwill, and other legitimate business interest.

 
Case 1:19-cv-00035-JPH-DML Document1 Filed 01/04/19 Page 10 of 17 PagelD #: 10

COUNT IV
Conversion

65.  Gexpro realleges the allegations in the preceding paragraphs.

66. During Bragg’s employment with Gexpro, Gexpro provided Bragg access to
and use of its proprietary and confidential information.

67. After Bragg’s abrupt resignation, he exercised unauthorized dominion and
control over Gexpro’s proprietary and confidential information.

68. Bragg and City Electric have retained Gexpro’s property notwithstanding
several demands for its return.

69. In doing so, Bragg and City Electric have seriously and wrongfully interfered
with Gexpro’s ownership and rights of possession in its property.

70.  Asadirect and proximate result of Bragg and City Electric’s conduct, Gexpro

has sustained and will continue to sustain actual and/or consequential damages in an amount to

be determined at trial.

71. Defendants have acted willfully and/or with malice in refusing to return
Gexpro’s confidential customer lists and pricing information in a wanton disregard of the rights
of Gexpro, entitling Gexpro to an award of punitive damages, jointly and severally against all
Defendants due to civil conspiracy. Further, Plaintiff is entitled to damages pursuant to Indiana

Code § 34-24-3-1, including but not limited to treble damages and attorney fees.

10

 
Case 1:19-cv-00035-JPH-DML Document1 Filed 01/04/19 Page 11 of 17 PagelD #: 11

COUNT V
Violation of U.S. Defend Trade Secrets Act
(18 U.S.C. § 1836, et seq.)

72.  Gexpro realleges the allegations in the preceding paragraphs.

73.  Atall times, Gexpro has taken reasonable measures to protect the confidential
nature of its information, which constitutes trade secrets under Defend Trade Secrets Act
(“DTSA”) because Plaintiff “has taken reasonable measures to keep such information secret,”
for example, by requiring Bragg to execute a Confidentiality and Nonsolicitation Agreement.

74.  Gexpro’s cost, pricing, sales, and customer and prospect information “derives
independent economic value, actual or potential, from not being generally known to, and not
being readily ascertainable through proper means by, another person who can obtain economic
value from the disclosure or use of the information[.]” 18 U.S.C. § 1839(3)(A)-(B).

75. Plaintiff's trade secrets relate to a product or service used in, or intended for use
in, interstate or foreign commerce. 18 U.S.C. § 1836(b)(1).

76. Bragg and City Electric have misappropriated Gexpro’s trade secrets by, inter
alia, providing them to and/or using them on behalf of Gexpro’s direct competitor, City Electric.

77. Bragg and City Electric’s misappropriation of Gexpro’s trade secrets has been
willful and malicious.

78.  Asaresult of the acts alleged herein, Gexpro has been injured in an amount to be
determined at trial. Gexpro also seeks injunctive relief to protect its proprietary and confidential

information, its goodwill, and other legitimate business interest.

11
Case 1:19-cv-00035-JPH-DML Document1 Filed 01/04/19 Page 12 of 17 PagelD #: 12

COUNT VI
Violation of Indiana’s Uniform Trade Secrets Act
(Ind. Code §§ 24-2-3-1 et seq.)

79.  Gexpro realleges the allegations in the preceding paragraphs.

80. | Gexpro’s proprietary and/or confidential information are trade secrets.

81. | Bragg and City Electric have misappropriated and used Gexpro’s trade secrets
in violation of the Indiana Uniform Trade Secrets Act.

82. Asa direct and proximate result of this violation of the Indiana Uniform Trade
Secrets Act, Gexpro has been irreparably harmed.

83. | Asadirect and proximate result of Bragg and City Electric’s conduct, Gexpro has
sustained and will continue to sustain actual and/or consequential damages in an amount to be
determined at trial. Gexpro also seeks injunctive relief to protect its proprietary and confidential
information, its goodwill, and other legitimate business interest.

84. Bragg should be required to identify all Gexpro customers directly or indirectly
contacted by Bragg since August 2018; business relationships or contracts of Gexpro customers
replaced by Bragg or City Electric since August 2018, hold profits of any such replacement
relationships or contracts in constructive trust for Gexpro; and account to Gexpro.

COUNT VII
Breach of Contract

85.  Gexpro realleges the allegations in the preceding paragraphs.

86. | The Agreement is a valid and enforceable contract.

87. | Under the Agreement, Bragg is subject to valid and enforceable covenants
providing that, inter alia, he will not disclose or use in any way for any purpose Gexpro’s

Confidential Information.

12
Case 1:19-cv-00035-JPH-DML Document1 Filed 01/04/19 Page 13 of 17 PagelD #: 13

88. Likewise, Bragg was precluded from soliciting Gexpro’s customers under the
Agreement.

89.  Gexpro has fulfilled all of its obligations under Bragg’s employment agreement.

90.  Bragg’s actions, as set forth above, have breached the Agreement.

91. Asadirect and proximate result of Bragg’s conduct, Gexpro has sustained and will
continue to sustain actual and/or consequential damages in an amount to be determined at trial.
Gexpro also seeks injunctive relief to protect its proprietary and confidential information, its
goodwill, and other legitimate business interest.

COUNT Vill
Tortious Interference with Contractual & Business Relations As to All Defendants

92.  Gexpro realleges the allegations in the preceding paragraphs.

93.  Gexpro possesses advantageous business relationships and expectancies with its
current and prospective customers with whom Gexpro has an expectation of continued service.

94. Defendants have knowledge of Gexpro’s contracts and advantageous business
relationships with its current and prospective customers.

95. Defendants, without privilege or justification, tortiously induced, and continue
to tortiously induce, Gexpro’s customers to terminate and/or modify their relationship with
Gexpro, with the deliberate intention of causing damage to Gexpro.

96. Defendants’ acts of interference are and have been intentional, and are improper
and without justification.

97. Asadirect and proximate consequence of Defendants’ tortious interference with
Gexpro’s contracts and business relations, Gexpro has been and will continue to be irreparably

damaged through the loss of business, customer relations, profits and goodwill.

13
Case 1:19-cv-00035-JPH-DML Document1 Filed 01/04/19 Page 14 of 17 PagelD #: 14

98. Gexpro is entitled to preliminary and permanent injunctive relief against
Defendants, enjoining and restraining them from further interfering with Gexpro’s business
relations.

99. Gexpro is further entitled to an award of damages against Defendants to
compensate Gexpro for all losses proximately caused by Defendants’ conduct, jointly and
severally against all Defendants due to civil conspiracy.

100. As a direct and proximate consequence of Defendants’ intentional and tortious
conduct, Gexpro has been damaged in an amount to be proven at trial.

101. Defendants’ tortious conduct was willful, malicious, and done in conscious
disregard of Gexpro’s rights, entitling Gexpro to punitive damages and attorneys’ fees and
costs in an amount to be proven at trial, jointly and severally against all Defendants due to
civil conspiracy.

COUNT IX
Tortious Interference With Contractual & Business Relations As to City Electric

102. Gexpro realleges the allegations in the preceding paragraphs.

103. Gexpro possessed and possesses advantageous business relationships and
expectancies with certain customers with whom Gexpro had and has an expectation of
continued service.

104. Prior to Defendant Bragg’s resignation from Gexpro, City Electric had
knowledge of Gexpro’s contracts and advantageous business relationships with its customers,
and further had knowledge of Gexpro’s contractual relationship with Defendant Bragg,
including the Agreement.

105. Despite the above knowledge, City Electric, prior to Bragg’s resignation from

Gexpro, took steps to solicit Gexpro’s customers on Bragg’s behalf.

14
Case 1:19-cv-00035-JPH-DML Document1 Filed 01/04/19 Page 15 of 17 PageID #: 15

106. City Electric, without privilege or justification, tortiously induced, and continues
to tortiously induce, Gexpro’s customers to terminate and/or modify their relationship with
Gexpro on Bragg’s behalf, with the deliberate intention of causing damage to Gexpro.

107. City Electric’s acts of interference are and have been intentional, and are
improper and without justification.

108. As a direct and proximate consequence of City Electric’s tortious interference
with Gexpro’s contracts and business relations, Gexpro has been and will continue to be
irreparably damaged through the loss of business, customer relations, profits and goodwill.

109. Gexpro is entitled to preliminary and permanent injunctive relief against City
Electric, enjoining and restraining it from further interfering with Gexpro’s business relations.

110. Gexpro is further entitled to an award of damages against City Electric to
compensate Gexpro for all losses proximately caused by City Electric’s conduct.

111. Asadirect and proximate consequence of City Electric’s intentional and tortious
conduct, Gexpro has been damaged in an amount to be proven at trial.

112. City Electric’s tortious conduct was willful, malicious, and done in conscious
disregard of Gexpro’s rights, entitling Gexpro to punitive damages and attorneys’ fees and
costs in an amount to be proven at trial.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff Gexpro seeks judgment in its favor and against Defendants
Bragg and City Electric on all Counts and respectfully requests that the Court enter an Order

granting it the following relief:

15
Case 1:19-cv-00035-JPH-DML Document1 Filed 01/04/19 Page 16 of 17 PagelD #: 16

A. Entering a preliminary and permanent injunction against Defendants, and their
agents, servants, employees, and attorneys and all other persons or entities who are in active
concert or participation with them, enjoining them as follows:

(1) prohibiting them from directly or indirectly contacting or soliciting,
directly or indirectly, any of Gexpro’s customers, prospective customers,
and customer representatives, with whom Bragg had contact, whose
contacts with the Company were supervised by Bragg, or about whom
Bragg learned Confidential Information during his Gexpro employment,
including those customers he has already induced to move their business
to City Electric or otherwise interfering with Gexpro’s business
relationships;

(3) Prohibiting Defendants from using or disclosing Gexpro’s Confidential
Information;

(4) Requiring the Defendants to identify and return to Gexpro any Gexpro
property, including but not limited to Gexpro’s confidential customer
lists and pricing information, and all Gexpro Confidential Information
that they have accessed, used, disclosed, or possessed in any form (paper
or electronic), or that is stored on any system or electronic device
belonging to any of the Defendants or any other person or entity affiliated
with or acting on their behalf, either separately or together;

(5) Requiring Defendants to provide a sworn statement identifying all
Gexpro Confidential Information that they have retained, accessed,

reviewed, or possess in any form; and

16
Case 1:19-cv-00035-JPH-DML Document1 Filed 01/04/19 Page 17 of 17 PagelD #: 17

(6) Requiring Defendants to destroy all Gexpro Confidential Information on
all computers, hard drives, electronic devices, and/or other media that
contain, or have contained at any time, any Gexpro Confidential
Information and certify such destruction under penalties for perjury; and

B. Awarding Gexpro such damages as may be proven at trial, jointly and
severally against all Defendants due to civil conspiracy;

C. Awarding Gexpro punitive damages, jointly and severally against all
Defendants due to civil conspiracy;

D. Awarding Gexpro its costs and attorneys’ fees, jointly and severally against all
Defendants due to civil conspiracy; and

E. Awarding Gexpro such other and further relief as the Court deems just and

proper in the circumstances.

Respectfully submitted,

 

 

Robert F. Seidler
Caitlin S. Schroeder

Jackson Lewis P.C.

211 North Pennsylvania Street, Suite 1700
Indianapolis, Indiana 46204

Telephone: (317) 489-6930

Facsimile: (317) 489-6931

E-mail: robert.seidler@jacksonlewis.com
caitlin.schroeder@jacksonlewis.com

Attorneys for Plaintiff

 

17
